SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 REGISTRATION WITH CVM SHOULD NOT BE CONSTRUED AS AN EVALUATION OF THE COMPANY. COMPANY MANAGEMENT IS RESPONSIBLE FOR THE INFORMATION PROVIDED. 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 4 - NIRE (State Registration Number) 01.02 - HEAD OFFICE 1 – ADDRESS Av. das Nações Unidas, 8501 – 19 ° floor 2 - DISTRICT Pinheiros 3 - ZIP CODE 05425-070 4 – CITY Săo Paulo 5 - STATE SP 6 - AREA CODE 011 7 - TELEPHONE 3025-9297 8 - TELEPHONE 3025-9305 9 - TELEPHONE - 10 - TELEX 11 - AREA CODE 011 12 - FAX 3025-9438 13 – FAX 3025-9217 14 - FAX - 15 - E-MAIL 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME Alceu Duilio Calciolari 2 – ADDRESS Av. das Nações Unidas, 8501 – 19 ° floor 3 - DISTRICT Pinheiros 4 - ZIP CODE 05425-070 5 – CITY Săo Paulo 6 - STATE SP 7 - AREA CODE 011 8 - TELEPHONE 3025-9297 9 - TELEPHONE 3025-9305 10 - TELEPHONE - 11 - TELEX 12 - AREA CODE 011 13 – FAX 3025-9438 14 – FAX 3025-9217 15 - FAX - 16 - E-MAIL ri@gafisa.com.br 01.04 - REFERENCE / AUDITOR CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - END 3 - QUARTER 4 - BEGINNING 5 – END 6 - QUARTER 7 - BEGINNING 8 - END 1/1/2010 12/31/2010 3 7/1/2010 9/30/2010 2 01/10/2009 12/31/2009 09 - INDEPENDENT ACCOUNTANT Ernst & Young Terco Auditores Indep. Sociedade Simples 10 - CVM CODE 00471-5 11 - PARTNER IN CHARGE Daniel Gomes Maranhão Junior 12 - PARTNER’S CPF (INDIVIDUAL TAXPAYER’S REGISTER) 070.962.868-45 Page 1 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 01.05 - CAPITAL STOCK Number of Shares (in thousands) 1 - CURRENT QUARTER 9/30/2010 2 - PREVIOUS QUARTER 12/31/2009 3 - SAME QUARTER, PREVIOUS YEAR 9/30/2009 Paid-in Capital 1 - Common 431,509 167,077 133,633 2 - Preferred 0 0 0 3 - Total 431,509 167,077 133,633 Treasury share 4 – Common 600 3,125 3,125 5 – Preferred 0 0 0 6 – Total 600 3,125 3,125 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - STATUS Operational 3 - NATURE OF OWNERSHIP National Private 4 - ACTIVITY CODE 1110 – Civil Construction, Constr. Mat. and Decoration 5 - MAIN ACTIVITY Real Estate Development 6 - CONSOLIDATION TYPE Full 7 - TYPE OF REPORT OF INDEPENDENT AUDITORS Unqualified 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1 – ITEM 2 - CNPJ (Federal Tax ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL 4 – TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE Page 2 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1 – ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (In thousands of Reais) 4 - AMOUNT OF CHANGE (In thousands of Reais) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (thousands) 8 -SHARE PRICE WHEN ISSUED (In Reais) 01.10 - INVESTOR RELATIONS OFFICER 1- DATE 05/09/2011 2 – SIGNATURE Page 3 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.01 - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 – CODE 2 – DESCRIPTION 3 – 9/30/2010 4 – 12/31/2009 1 Total Assets 6,936,561 5,716,173 1.01 Current Assets 3,497,179 2,551,038 1.01.01 Cash and cash equivalents 707,881 773,479 1.01.01.01 Cash and banks 95,800 44,445 1.01.01.02 Financial Investments 612,081 729,034 1.01.02 Credits 1,350,980 911,333 1.01.02.01 Trade accounts receivable 1,350,980 911,333 1.01.02.01.01 Receivables from clients of developments 1,234,707 784,639 1.01.02.01.02 Receivables from clients of construction and services rendered 79,926 94,094 1.01.02.01.03 Other Receivables 36,347 32,600 1.01.02.02 Sundry Credits 0 0 1.01.03 Inventory 660,972 604,128 1.01.03.01 Properties for sale 660,972 604,128 1.01.04 Other 777,346 262,098 1.01.04.01 Deferred selling expenses 0 0 1.01.04.02 Other receivables 764,342 245,246 1.01.04.03 Prepaid expenses 13,004 16,852 1.02 Non Current Assets 3,439,382 3,165,135 1.02.01 Long Term Receivables 1,056,442 1,033,310 1.02.01.01 Sundry Credits 732,483 831,226 1.02.01.01.01 Receivables from clients of developments 557,283 696,953 1.02.01.01.02 Properties for sale 175,200 134,273 1.02.01.02 Credits with Related Parties 0 0 1.02.01.02.01 Associated companies 0 0 1.02.01.02.02 Subsidiaries 0 0 1.02.01.02.03 Other Related Parties 0 0 1.02.01.03 Other 323,959 202,084 1.02.01.03.01 Deferred taxes 175,080 138,056 1.02.01.03.02 Other receivables 148,879 64,028 1.02.02 Permanent Assets 2,382,940 2,131,825 1.02.02.01 Investments 2,147,748 1,904,297 1.02.02.01.01 Interest in associated and similar companies 0 0 1.02.02.01.02 Interest in associated and similar companies - Goodwill 0 0 1.02.02.01.03 Interest in Subsidiaries 1,807,764 1,565,228 1.02.02.01.04 Interest in Subsidiaries - goodwill 0 0 1.02.02.01.05 Other Investments 339,984 339,069 1.02.02.02 Property and equipment 32,699 22,842 1.02.02.03 Intangible assets 202,493 204,686 1.02.02.03.01 Goodwill on acquisition of subsidiaries 194,207 195,088 1.02.02.03.02 Other intangible 8,286 9,598 1.02.02.04 Deferred charges 0 0 Page 4 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 9/30/2010 4 – 12/31/2009 2 Total Liabilities and Shareholders’ Equity 6,936,561 5,716,173 2.01 Current Liabilities 1,418,187 1,219,619 2.01.01 Loans and Financing 552,135 514,831 2.01.02 Debentures 188,759 111,121 2.01.03 Suppliers 116,125 61,137 2.01.04 Taxes, charges and contributions 95,268 77,861 2.01.05 Dividends Payable 50,716 50,765 2.01.06 Provisions 8,001 11,266 2.01.06.01 Provision for contingencies 8,001 11,266 2.01.07 Accounts payable to related parties 0 0 2.01.08 Other 407,183 392,638 2.01.08.02 Obligations for purchase of real estate and advances from customers 210,957 240,164 2.01.08.03 Payroll, profit sharing and related charges 40,482 38,896 2.01.08.04 Other liabilities 155,744 113,578 2.02 Non Current Liabilities 1,838,368 2,170,920 2.02.01 Long Term Liabilities 1,838,368 2,170,920 2.02.01.01 Loans and Financing 220,082 324,547 2.02.01.02 Debentures 951,407 1,196,000 2.02.01.03 Provisions 77,174 69,467 2.02.01.03.01 Provisions for contingencies 77,174 69,467 2.02.01.04 Accounts payable to related parties 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 589,705 580,906 2.02.01.06.01 Obligations for purchase of real estate and advances from customers 58,372 51,606 2.02.01.06.02 Deferred income tax and social contribution 223,667 186,862 2.02.01.06.03 Negative goodwill on acquisition of subsidiaries 0 0 2.02.01.06.04 Other liabilities 307,666 342,438 2.03 Deferred income 0 0 2.05 Shareholders' equity 3,680,006 2,325,634 2.05.01 Paid-in capital stock 2,727,456 1,625,544 2.05.01.01 Capital Stock 2,729,187 1,627,275 2.05.01.02 Treasury shares (1,731) (1,731) 2.05.02 Capital Reserves 251,489 318,439 2.05.03 Revaluation reserves 0 0 2.05.03.01 Own assets 0 0 2.05.03.02 Subsidiaries/ Associated and similar Companies 0 0 2.05.04 Revenue reserves 422,374 381,651 2.05.04.01 Legal 31,758 31,758 2.05.04.02 Statutory 311,360 311,360 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized profits 0 0 Page 5 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 – IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 9/30/2010 4 – 12/31/2009 2.05.04.05 Retained earnings 79,256 38,553 2.05.04.06 Special reserve for undistributed dividends 0 0 2.05.04.07 Other revenue reserves 0 0 2.05.05 Adjustments to Assets Valuation 0 0 2.05.05.01 Securities Adjustments 0 0 2.05.05.02 Cumulative Translation Adjustments 0 0 2.05.05.03 Business Combination Adjustments 0 0 2.05.06 Retained earnings/accumulated losses 278,687 0 2.05.07 Advances for future capital increase 0 0 Page 6 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 3.01 Gross Sales and/or Services 305,684 1,090,419 340,760 854,314 3.01.01 Real estate development and sales 281,610 996,538 307,629 782,927 3.01.02 Construction services rendered revenue 11,091 29,756 11,047 29,249 3.01.03 Barter transactions revenue 12,983 64,125 22,084 42,138 3.02 Gross Sales Deductions (30,518) (75,856) (12,607) (28,770) 3.02.01 Taxes on sales and services (27,447) (67,418) (10,851) (25,941) 3.02.02 Brokerage fee on sales (3,071) (8,438) (1,756) (2,829) 3.03 Net Sales and/or Services 275,166 1,014,563 328,153 825,544 3.04 Cost of Sales and/or Services (202,998) (763,765) (245,696) (601,712) 3.04.01 Cost of Real estate development (190,015) (699,640) (223,612) (559,574) 3.4.02 Barter transactions cost (12,983) (64,125) (22,084) (42,138) 3.05 Gross Profit 72,168 250,798 82,457 223,832 3.06 Operating Expenses/Income 40,886 44,809 (64,902) (195,092) 3.06.01 Selling Expenses (16,680) (48,502) (13,294) (45,944) 3.06.02 General and Administrative (26,202) (72,170) (27,608) (78,633) 3.06.02.01 Profit sharing (2,093) (8,893) (7,172) (12,908) 3.06.02.02 Stock option plan expenses (1,705) (5,424) (1,195) (8,459) 3.06.02.03 Other Administrative Expenses (22,404) (57,853) (19,241) (57,266) 3.06.03 Financial (6,156) (33,629) (30,405) (62,652) 3.06.03.01 Financial income 25,890 71,309 17,544 63,209 3.06.03.02 Financial Expenses (32,046) (104,938) (47,949) (125,861) 3.06.04 Other operating income 0 0 0 0 3.06.04.01 Gain on partial sale of Fit Residential – negative goodwill amortiz. 0 0 0 0 3.06.04.02 Other operating income 0 0 0 0 3.06.05 Other operating expenses (4,516) (10,480) (34,060) (81,105) 3.06.05.01 Depreciation and Amortization (3,347) (9,052) (3,328) (6,446) Page 7 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 3.06.05.02 Other Operating expenses (1,169) (1,428) (30,372) (74,659) 3.06.06 Equity in results of investees 94,440 209,590 40,465 73,242 3.07 Total operating profit 113,054 295,607 17,555 28,740 3.08 Total non-operating (income) expenses, net 0 0 0 0 3.8.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Profit before taxes/profit sharing 113,054 295,607 17,555 28,740 3.10 Provision for income tax and social contribution 0 0 0 0 3.11 Deferred Income Tax 3,546 (16,920) 11,445 25,327 3.12 Statutory Profit Sharing/Contributions 0 0 0 0 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of interest attributed to shareholders’ equity 0 0 0 0 3.15 Net income for the Period 116,600 278,687 29,000 54,067 NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) 430,909 430,909 130,508 130,508 EARNINGS PER SHARE ( Reais ) 0.27059 0.64674 0.22221 0.41428 LOSS PER SHARE ( Reais ) Page 8 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 04.01 - STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 – CODE 2 – DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 4.01 Net cash from operating activities (289,288) (769,913) (116,134) (88,418) 4.01.01 Cash generated in the operations 80,216 244,437 61,933 157,567 4.01.01.01 Net Income for the year before taxes 113,053 295,607 17,555 28,740 4.01.01.02 Equity in the results of investees (94,440) (209,590) (40,465) (73,242) 4.01.01.03 Stock options expenses 1,705 5,423 1,194 8,458 4.01.01.04 Gain on sale of investments 0 0 0 0 4.01.01.05 Unrealized interest and finance charges, net 48,578 119,688 35,786 103,023 4.01.01.06 Deferred taxes 0 0 0 0 4.01.01.07 Depreciation and amortization 3,347 9,052 3,328 6,446 4.01.01.08 Amortization of negative goodwill 0 0 0 0 4.01.01.09 Provision for contingencies 3,755 9,651 38,916 69,221 4.01.01.10 Warranty provision 2,125 6,044 1,255 3,806 4.01.01.11 Profit sharing provision 2,093 8,893 4,364 11,115 4.01.01.12 Fixed asset disposal, net 0 (331) 0 0 4.01.02 Variation in Assets and Liabilities (369,504) (1,014,350) (178,067) (245,985) 4.01.02.01 Trade accounts receivable (109,108) (299,976) (200,856) (475,324) 4.01.02.02 Properties for sale (70,513) (97,770) (1,773) 134,766 4.01.02.03 Other Receivables (186,653) (593,864) 4,443 46,558 4.01.02.04 Deferred selling expenses 0 0 0 0 4.01.02.05 Prepaid expenses 2,669 3,847 12,999 12,642 4.01.02.06 Obligations for purchase of real estate and adv. from customers 13,744 (22,442) 9,424 (28,801) 4.01.02.07 Taxes, charges and contributions 3,262 17,407 4,899 12,056 4.01.02.08 Suppliers 37,749 54,988 1,101 16,271 4.01.02.09 Payroll, and related charges 364 (7,305) 4,828 12,281 4.01.02.10 Other accounts payable (61,018) (69,235) (13,132) 23,566 4.01.03 Others 0 0 0 0 Page 9 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 04.01 - STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 4.02 Net cash from investments activities 374,565 64,089 (207,306) (276,313) 4.02.01 Purchase of property and equipment and deferred charges (8,025) (19,003) (10,953) (22,763) 4.02.02 Capital contribution in subsidiary companies 23,023 (33,861) (28,224) (126,048) 4.02.03 Restricted cash in guarantee to loans 359,567 116,953 (168,129) (127,502) 4.03 Net cash from financing activities (165,188) 757,179 250,949 392,701 4.03.01 Capital increase 16,288 1,101,912 1,319 4,381 4.03.02 Loans and financing obtained 222,665 391,982 380,281 713,981 4.03.03 Repayment of loans and financing (444,863) (745,787) (144,208) (401,316) 4.03.04 Assignment of credits receivable, net 0 0 13,557 16,766 4.03.05 Dividends paid 0 0 0 0 4.03.06 Public offering expenses and deferred taxes 0 (50,410) 0 0 4.03.07 CCI – Assignment of credits receivable 0 0 0 58,889 4.03.08 Capital reserve 40,722 59,482 0 0 4.05 Net increase (decrease) of Cash and Cash Equivalents (79,911) 51,355 (72,491) 27,970 4.05.01 Cash at the beginning of the period 175,711 44,445 144,906 44,445 4.05.02 Cash at the end of the period 95,800 95,800 72,415 72,415 Page 10 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 05.01 - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 07/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 – TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 5.04 Net Income/Loss for the period 0 0 0 0 116,600 0 116,600 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 16,288 0 0 0 0 0 16,288 5.08.01 Exercise of stock options 16,288 0 0 0 0 0 16,288 5.09 Increase in capital reserves 0 (39,018) 0 40,723 0 0 1,705 5.09.01 Stock options program 0 1,705 0 0 0 0 1,705 5.09.02 Stock options program Tenda 0 11,035 0 (11,035) 0 0 0 5.09.03 Stock options program realization 0 (51,758) 0 51,758 0 0 0 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,729,187 251,489 0 420,643 278,687 0 3,680,006 Page 11 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 05.02 - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 278,687 0 278,687 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,101,912 0 0 0 0 0 1,101,912 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 17,879 0 0 0 0 0 17,879 5.08.03 Shertis shares’ subscription 20,283 0 0 0 0 0 20,283 5.09 Increase in capital reserves 0 (66,950) 0 40,723 0 0 (26,227) 5.09.01 Public offering expenses 0 (33,271) 0 0 0 0 (33,271) 5.09.02 Stock options program 0 5,424 0 0 0 0 5,424 5.09.03 Shertis shares’ subscription 0 1,620 0 0 0 0 1,620 5.09.04 Stock options program Tenda 0 11,035 0 (11,035) 0 0 0 5.09.05 Stock options program realization 0 (51,758) 0 51,758 0 0 0 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 Page 12 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 05.02 - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.13 Closing balance 2,729,187 251,489 0 420,643 278,687 0 3,680,006 Page 13 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.01 – CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 – 9/30/2010 4 – 12/31/2009 1 Total Assets 9,310,133 7,736,709 1.01 Current Assets 5,616,585 4,892,448 1.01.01 Cash and cash equivalents 1,231,143 1,424,053 1.01.01.01 Cash and banks 226,072 113,829 1.01.01.02 Financial Investments 1,005,071 1,310,224 1.01.01.03 Restricted credits 0 0 1.01.02 Credits 2,727,930 2,008,464 1.01.02.01 Trade accounts receivable 2,727,930 2,008,464 1.01.02.01.01 Receivables from clients of developments 2,643,205 1,908,795 1.01.02.01.02 Receivables from clients of construction and services rendered 81,837 96,005 1.01.02.01.03 Other Receivables 2,888 3,664 1.01.02.02 Sundry Credits 0 0 1.01.03 Inventory 1,447,266 1,332,374 1.01.03.01 Properties for sale 1,447,266 1,332,374 1.01.04 Other 210,246 127,557 1.01.04.01 Deferred selling expenses 0 0 1.01.04.02 Other receivables 155,795 108,791 1.01.04.03 Prepaid expenses 54,451 18,766 1.02 Non Current Assets 3,693,548 2,844,261 1.02.01 Long Term Assets 3,420,036 2,583,099 1.02.01.01 Sundry Credits 2,799,924 2,184,265 1.02.01.01.01 Receivables from clients of developments 2,411,275 1,768,182 1.02.01.01.02 Properties for sale 388,649 416,083 1.02.01.02 Credits with Related Parties 0 0 1.02.01.02.01 Associated companies 0 0 1.02.01.02.02 Subsidiaries 0 0 1.02.01.02.03 Other Related Parties 0 0 1.02.01.03 Other 620,112 398,834 1.02.01.03.01 Deferred taxes 367,788 281,288 1.02.01.03.02 Other receivables 252,324 117,546 1.02.02 Permanent Assets 273,512 261,162 1.02.02.01 Investments 0 0 1.02.02.01.01 Interest in associated and similar companies 0 0 1.02.02.01.02 Interest in Subsidiaries 0 0 1.02.02.01.03 Other investments 0 0 1.02.02.02 Property and equipment 63,825 56,476 1.02.02.03 Intangible assets 209,687 204,686 1.02.02.03.01 Goodwill on acquisition of subsidiaries 194,207 195,088 1.02.02.03.02 Other intangibles 15,480 9,598 1.02.02.04 Deferred charges 0 0 Page 14 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.02 – CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 9/30/2010 4 – 12/31/2009 2 Total Liabilities and Shareholders’ equity 9,310,133 7,736,709 2.01 Current Liabilities 2,292,498 1,980,343 2.01.01 Loans and Financing 789,331 678,312 2.01.02 Debentures 214,561 122,377 2.01.03 Suppliers 292,444 194,331 2.01.04 Taxes, charges and contributions 234,394 177,392 2.01.05 Dividends Payable 52,287 54,279 2.01.06 Provisions 8,001 11,266 2.01.06.01 Provision for contingencies 8,001 11,266 2.01.07 Accounts payable to related parties 0 0 2.01.08 Other 701,480 742,386 2.01.08.01 Obligations for purchase of real estate and advances from customers 460,470 475,409 2.01.08.02 Payroll, profit sharing and related charges 69,693 61,320 2.01.08.03 Other liabilities 171,417 205,657 2.01.08.04 Deferred taxes 0 0 2.02 Non Current Liabilities 3,286,064 3,372,185 2.02.01 Long Term Liabilities 3,286,064 3,372,185 2.02.01.01 Loans and Financing 371,843 525,443 2.02.01.02 Debentures 1,551,407 1,796,000 2.02.01.03 Provisions 126,327 110,073 2.02.01.03.01 Provisions for contingencies 126,327 110,073 2.02.01.04 Accounts payable to related parties 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 1,236,487 940,669 2.02.01.06.01 Obligations for purchase of real estate and advances from customers 177,412 146,401 2.02.01.06.02 Deferred taxes 483,373 376,550 2.02.01.06.03 Other liabilities 575,702 417,718 2.02.01.06.04 Negative goodwill on acquisition of subsidiaries 0 0 2.03 Deferred income 0 0 2.04 Minority Interests 51,565 58,547 2.05 Shareholders' equity 3,680,006 2,325,634 2.05.01 Paid-in capital stock 2,727,456 1,625,544 2.05.01.01 Capital Stock 2,729,187 1,627,275 2.05.01.02 Treasury shares (1,731) (1,731) 2.05.02 Capital Reserves 251,489 318,439 2.05.03 Revaluation reserves 0 0 2.05.03.01 Own assets 0 0 2.05.03.02 Subsidiaries/ Associated and similar Companies 0 0 2.05.04 Revenue reserves 422,374 381,651 2.05.04.01 Legal 31,758 31,758 2.05.04.02 Statutory 311,360 311,360 Page 15 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 – IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.02 – CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 9/30/2010 4 – 12/31/2009 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized profits 0 0 2.05.04.05 Retained earnings 79,256 38,533 2.05.04.06 Special reserve for undistributed dividends 0 0 2.05.04.07 Other revenue reserves 0 0 2.05.05 Adjustments to Assets Valuation 0 0 2.05.05.01 Securities Adjustments 0 0 2.05.05.02 Cumulative Translation Adjustments 0 0 2.05.05.03 Business Combination Adjustments 0 0 2.05.06 Retained earnings/accumulated losses 278,687 0 2.05.07 Advances for future capital increase 0 0 Page 16 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 09.01 – CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 3.01 Gross Sales and/or Services 1,028,530 2,971,267 915,461 2,214,469 3.01.01 Real estate development and sales 1,006,102 2,863,544 872,617 2,129,991 3.01.02 Construction services rendered revenue 6,435 27,904 13,265 30,352 3.01.03 Barter transactions revenue 15,993 79,819 29,579 54,126 3.02 Gross Sales Deductions (71,334) (179,044) (38,360) (89,663) 3.02.01 Taxes on sales and services (64,725) (161,272) (34,148) (80,107) 3.02.02 Brokerage fee on sales (6,609) (17,772) (4,212) (9,556) 3.03 Net Sales and/or Services 957,196 2,792,223 877,101 2,124,806 3.04 Cost of Sales and/or Services (681,275) (1,984,154) (621,927) (1,523,640) 3.04.01 Cost of Real estate development (665,282) (1,904,335) (592,348) (1,469,514) 3.4.02 Barter transactions cost (15,993) (79,819) (29,579) (54,126) 3.05 Gross Profit 275,921 808,069 255,174 601,166 3.06 Operating Expenses/Income (143,729) (457,438) (200,792) (506,009) 3.06.01 Selling Expenses (53,887) (166,321) (55,556) (153,344) 3.06.02 General and Administrative (59,317) (171,860) (57,601) (172,832) 3.06.02.01 Profit sharing (6,539) (19,118) (8,975) (17,722) 3.06.02.02 Stock option plan expenses (3,075) (8,842) (2,749) (15,062) 3.06.02.03 Other Administrative Expenses (49,703) (143,900) (45,877) (140,048) 3.06.03 Financial (20,015) (80,541) (37,819) (76,570) 3.06.03.01 Financial income 36,417 101,275 33,104 106,399 3.06.03.02 Financial Expenses (56,432) (181,816) (70,923) (182,969) 3.06.04 Other operating income 0 0 0 0 3.06.04.01 Gain on partial sale of Fit Residential – negative goodwill amortize 0 0 0 0 3.06.05 Other operating expenses (10,510) (38,716) (49,816) (103,263) 3.06.05.01 Depreciation and Amortization (8,305) (27,324) (9,784) (24,166) 3.06.05.02 Negative goodwill amortization 0 0 0 0 Page 17 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 09.01 – CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 3.06.05.03 Other Operating expenses (2,205) (11,392) (40,032) (79,094) 3.06.06 Equity in results of investees 0 0 0 0 3.07 Total operating profit 132,192 350,631 54,382 95,157 3.08 Total non-operating (income) expenses, net 0 0 0 0 3.8.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Profit before taxes/profit sharing 132,192 350,631 54,382 95,157 3.10 Provision for income tax and social contribution (9,661) (27,384) (4,828) (15,659) 3.11 Deferred Income Tax (823) (27,649) (5,258) 4,407 3.12 Statutory Profit Sharing/Contributions 0 0 0 0 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of interest attributed to shareholders’ equity 0 0 0 0 3.14 Minority interest (5,108) (16,911) (15,296) (29,838) 3.15 Net income for the Period 116,600 278,687 29,000 54,067 NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) 430,909 430,909 130,508 130,508 EARNINGS PER SHARE ( Reais ) 0.27059 0.64674 0.22221 0.41428 LOSS PER SHARE ( Reais ) Page 18 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 10.01 – CONSOLIDATED STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 4.01 Net cash from operating activities (452,196) (940,694) (194,493) (445,917) 4.01.01 Cash generated in the operations 233,649 4.01.01.01 Net Income for the period before taxes 132,192 4.01.01.02 Stock options expenses 3,075 8,842 2,749 15,062 4.01.01.03 Gain on sale of investments 0 0 0 0 4.01.01.04 Unrealized interest and finance charges, net 62,805 154,835 39,719 123,347 4.01.01.05 Deferred taxes 0 0 0 0 4.01.01.06 Depreciation and amortization 8,305 27,324 9,787 24,169 4.01.01.07 Amortization of negative goodwill 0 0 0 0 4.01.01.08 Disposal of fixed asset 0 (331) 271 4,980 4.01.01.09 Provision for contingencies 15,462 21,438 39,171 62,610 4.01.01.10 Warranty provision 5,272 11,590 1,255 5,084 4.01.01.11 Profit sharing provision 6,538 19,118 6,612 11,788 4.01.01.12 Allowance for doubtful accounts 0 114 0 0 4.01.01.13 Minority interest 0 0 0 0 4.01.02 Variation in Assets and Liabilities (685,845) (1,534,255) (348,439) (788,114) 4.01.02.01 Trade accounts receivable (593,100) (1,362,674) (467,084) (1,261,865) 4.01.02.02 Properties for sale 18,636 (87,459) 27,494 266,545 4.01.02.03 Other Receivables (61,342) (159,317) (87,844) 52,184 4.01.02.04 Deferred selling expenses (17,436) (31,395) 6,032 223 4.01.02.05 Prepaid expenses 0 0 8,576 8,889 4.01.02.06 Suppliers 47,899 98,113 38,601 81,602 4.01.02.07 Obligations for purchase of real estate and adv. from customers (4,279) 16,072 4,754 (22,842) 4.01.02.08 Taxes, charges and contributions 83,933 96,217 24,138 31,595 4.01.02.09 Payroll, profit sharing and related charges (10,000) (10,840) (16,562) 19,730 4.01.02.10 Other accounts payable (150,156) (92,972) 113,456 35,825 Page 19 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 10.01 – CONSOLIDATED STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -7/1/2010 to 9/30/2010 4 - 1/1/2010 to 9/30/2010 5 -7/1/2009 to 9/30/2009 6 - 1/1/2009 to 9/30/2009 4.01.03 Others 0 0 0 0 4.02 Net cash from investments activities 437,298 86,700 91,585 (525,390) 4.02.01 Purchase of property and equipment and intangible assets (11,008) (39,343) (19,120) (34,999) 4.02.02 Restricted cash in guarantee to loans 448,306 126,043 110,705 (490,391) 4.03 Net cash from financing activities (112,038) 787,126 256,988 975,101 4.03.01 Capital increase 16,288 1,101,912 1,319 4,381 4.03.02 Loans and financing obtained 272,118 512,508 436,560 1,418,227 4.03.03 Repayment of loans and financing (456,951) (862,334) (187,307) (567,655) 4.03.04 Assignment of credits receivable, net 19,785 39,772 15,214 860 4.03.05 Proceeds from subscription of redeemable equity interest in securitization fund (4,000) (17,982) (8,798) 49,973 4.03.06 CCI – assignment of credits receivable 0 0 0 69,315 4.03.07 Public offering expenses and deferred taxes 0 0 0 0 4.03.08 Capital reserve 40,722 63,660 0 0 4.04 Foreign Exchange Variation on Cash and Cash Equivalents 0 0 0 0 4.05 Net increase (decrease) of Cash and Cash Equivalents (126,936) (66,868) 154,080 3,794 4.05.01 Cash at the beginning of the period 353,008 292,940 142,654 292,940 4.05.02 Cash at the end of the period 226,072 226,072 296,734 296,734 Page 20 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 11.01 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 07/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 5.04 Net Income/Loss for the period 0 0 0 0 116,600 0 116,600 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 16,288 0 0 0 0 0 16,288 5.08.01 Exercise of stock options 16,288 0 0 0 0 0 16,288 5.09 Increase in capital reserves 0 (39,018) 0 40,723 0 0 1,705 5.09.01 Stock options program 0 1,705 0 0 0 0 1,705 5.09.02 Stock options program Tenda 0 11,035 0 (11,035) 0 0 0 5.09.03 Stock options program - realization 0 (51,758) 0 51,758 0 0 0 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,729,187 251,489 0 420,643 278,687 0 3,680,006 Page 21 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 11.02 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 278,687 0 278,687 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,101,912 0 0 0 0 0 1,101,912 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 17,879 0 0 0 0 0 17,879 5.08.03 Shertis shares’ subscription 20,283 0 0 0 0 0 20,283 5.09 Increase in capital reserves 0 (66,950) 0 40,723 0 0 (26,227) 5.09.01 Public offering expenses 0 (33,271) 0 0 0 0 (33,271) 5.09.02 Stock options program 0 5,424 0 0 0 0 5,424 5.09.03 Shertis shares’ subscription 0 1,620 0 0 0 0 1,620 5.09.04 Stock options program – Tenda 0 11,035 0 (11,035) 0 0 0 5.09.05 Stock options program - realization 0 (51,758) 0 51,758 0 0 0 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 Page 22 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation September 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 11.02 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,729,187 251,489 0 420,643 278,087 0 3,680,006 Page 23 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 09/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER Notes to quarterly information (parent company and consolidated) as of September 30, 2010 (Amounts in thousands of Brazilian Reais, unless otherwise stated) 1. Operations Gafisa S.A. ("Gafisa" or "Company") is a publicly traded company with headquarters at Av. das Nações Unidas, 8501, 19º andar, in the City and State of São Paulo, and started its commercial operations in 1997 with the objectives of: (a) promoting and managing all forms of real estate ventures on its own behalf or for third parties; (b) purchasing, selling and negotiating real estate properties in general, including provision of financing to real estate customers; (c) carrying out civil construction and civil engineering services; (d) developing and implementing marketing strategies related to its own or third party real estate ventures; and (e) investing in other companies which have similar objectives as the Company's. The Company forms jointly-controlled ventures (Special Purpose Entities - SPEs) and participates in consortia and condominiums with third parties as means of meeting its objectives. The controlled entities substantially share the managerial and operating structures and the corporate, managerial and operating costs with the Company. On June 29, 2009, Gafisa S.A. and Construtora Tenda S.A. entered into a Private Instrument for Assignment and Transfer of Quotas and Other Covenants, in which Gafisa assigns and transfers to Tenda 41,341,895 quotas of Cotia1 Empreendimento Imobiliário for the net book value of R$ 41,342 (Note 7). On December 30, 2009, the shareholders of Gafisa and Tenda approved the acquisition by Gafisa of total shares outstanding issued by Tenda. In connection with this acquisition, Tenda became a wholly-owned subsidiary of Gafisa, and its shareholders received shares of Gafisa in exchange for their shares of Tenda at the ratio of 0.205 shares of Gafisa to one share of Tenda, as negotiated between Gafisa and the Independent Committee of Tenda, both parties having been advised by independent expert companies. In view of the exchange ratio, 32,889,563 common shares were issued for the total issue price of R$ 448,844 (Note 8). On February 22, 2010, the split of our common shares was approved in the ratio of one existing share to two newly-issued shares, thus increasing the number of shares from 167,077,137 to 334,154,274. In March 2010, the Company completed an initial public offering of common shares, resulting in a capital increase of R$ 1,063,750 with the issue of 85,100,000 shares, comprising 46,634,420 shares in Brazil and 38,465,580 ADSs (Note 15). In May 2010, the Company approved the merger of the total amount of shares issued by Shertis Empreendimentos e Participações S.A., which main asset comprises 20% of the capital stock of Alphaville Urbanismo S.A. (AUSA). The Merger of Shares has the purpose of making viable the implementation of the Second Phase of the schedule for investment planned in the Investment Agreement and other Covenants, signed between the Company and Alphaville Participações S.A. (Alphapar) on October 2, 2006, thus increasing the interest of Gafisa in the capital stock of AUSA to 80%. As a result of the Merger of Shares, Shertis was converted into a wholly-owned subsidiary of Gafisa, with the issue of 9,797,792 new common shares to Alphapar, former shareholder of Shertis, thus resulting in an increase in capital amounting to R$ 20,283 (Note 15). Page 24 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 09/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER Page 25 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 09/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies The financial statements were approved by the Board of Directors in their meeting held on May 3, 2011. The interim individual and consolidated financial information was prepared in accordance with the accounting practices adopted in Brazil, which comprise the Technical Pronouncement of the Accounting Pronouncement Committee (CPC) 21 and IAS 34 – Interim Financial Reporting, which considers the OCPC Guideline 04 on the application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities – regarding revenue recognition, and the respective costs and expenses arising from real estate development operations by reference to the stage of completion (percentage of completion method), issued by CPC, and approved by the Brazilian Securities Commission (CVM) and by the Brazilian National Association of State Boards of Accountancy (CFC), as well as the presentation of these information in accordance with the rules issued by CVM, applicable to the preparation of quarterly information (ITR). Certain matters related to the meaning and application of the continuous transfer of the risks, benefits and control over the real estate unit sales are under consideration by the International Financial Reporting Interpretation Committee (IFRIC). The results of this consideration may cause the Company to revise its accounting practices related to the recognition of results. Page26 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 09/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.1 Accounting judgments, estimates and assumptions (i) Judgments The preparation of the parent company’s and consolidated interim information on the Company requires management to make judgments, estimates and adopts assumptions that affect the reported amounts of revenue, expenses, assets and liabilities, as well as the disclosure of contingent liabilities, at the interim statements base date. Assets and liabilities subject to estimates and assumptions include the useful life of property, plant and equipment, impairment of assets, deferred tax assets, provision for uncertainty tax positions, labor and civil risks, and the measurement of the estimated cost of ventures and financial instruments. (ii) Estimates and assumptions The main assumptions related to sources of uncertainty in future estimates and other important sources of uncertainty in estimates at the balance sheet date, which may result in different amounts upon settlement are discussed below: Page27 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION
